Case: 13-20709      Document: 00512844136         Page: 1    Date Filed: 11/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 13-20709
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      November 20, 2014
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

KENNETH CHARLES FRAGOSO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:90-CR-328-2


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Kenneth Charles Fragoso, federal prisoner # 26520-079, has moved for
leave to file a reply brief out of time. The motion is GRANTED.
       Fragoso has appealed the district court’s order denying in part his
motion to unseal documents filed in the criminal case of his codefendant,
Lawrence Gregory Carlton. Because the motion was unauthorized and without




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20709    Document: 00512844136      Page: 2   Date Filed: 11/20/2014


                                 No. 13-20709

a jurisdictional basis, see United States v. Early, 27 F.3d 140, 141-42 (5th Cir.
1994), the district court’s order is AFFIRMED.




                                       2